DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cadieux et al. (US 9888719).
	Cadieux disclsoses in reference to claim:

1, 2.  An aerosol-generating system 60, comprising: a heating element 14;  and a capillary body 28, wherein the capillary body is wound around the heating element, and (regarding claim 2) wherein the heating element and the capillary body are intertwined with one another. 
	Referring now generally to FIGS. 11A and 11B and specifically to FIG. 11C, the susceptor 14 may comprise one or more inductively heatable, wire filaments which are electrically resistive/conductive and are intertwined (integrated with) with filaments of 
the wick 28 to form an integrated wick/susceptor element 28/14.

    PNG
    media_image1.png
    814
    953
    media_image1.png
    Greyscale


3.  The aerosol-generating system according to claim 1, wherein the heating element is helical.  See Figures 11a,b,c-13


4.  The aerosol generating system according to claim 1, wherein the capillary body is helical. See Figures 11a,b,c-13



6.  The aerosol-generating system according to claim 5, wherein the capillary body has two ends, and wherein the two ends of the capillary body are in contact with the liquid aerosol-forming substrate 21. See Figures 11a

7.  The aerosol-generating system according to claim 5 , wherein the liquid aerosol-forming substrate contains nicotine. The liquid in reservoir 22 may also be a tobacco flavor containing material or a nicotine-containing material.
 
8.  The aerosol-generating system according to claim 1, wherein the system 60 is an electrically heated smoking system. 


9.  The aerosol-generating system according to claim 1, wherein the capillary body comprises a fibre comprising a plurality of strands. See Figures 11a,b,c-13


12.  The aerosol-generating system according to claim 1, comprising an airflow passage (interstices) within the heating element and the capillary body. 
 


 
13.  A method of manufacturing an aerosol-generating system, comprising: 
providing a capillary body twisting a plurality of wires together to form a 
heating element;  and winding the capillary body around the heating element. (Regarding claim 14, by winding the capillary body and the heating element together to intertwine the capillary body and the heating element) 
Referring now generally to FIGS. 11A and 11B and specifically to FIG. 11C, the susceptor 14 may comprise one or more inductively heatable, wire filaments (plurality of wires) which are electrically resistive/conductive and are intertwined (twisted/integrated with) with filaments of the wick 28 to form an integrated wick/susceptor element 28/14.

Claim(s) 1-14  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sears et al. (US 2014/0209105A1).

1.  An aerosol-generating system 10, comprising: a heating element 850;  and a capillary body 800, wherein the capillary body is wound around the heating element, and wherein the heating element and the capillary body are intertwined with one another. 

The smoking article of the present disclosure further can include a heater.  In specific embodiments, the heater can be a resistance heating wire.  
Such heating wire can be arranged with the filaments of the wick so as to 
provide for controlled heating of the aerosol precursor composition transported 
by the filaments.  For example, the heating wire can be at least partially 

wire can actually be woven into the filaments of the wick.  Machine weaving 
techniques can be used to weave the heating wire into the filaments.  If 
desired, a single heating wire can be used and can be intertwined with the 
filaments randomly or in a defined pattern such that the desired heating of the 
filaments can be achieved.  In other embodiments, the heater can comprise a 
plurality of resistance heating wires.  Two or more heating wires thus can be 
intertwined with the filaments of a single wick.  Alternatively, different 
heating wires can be intertwined with the filaments of the wick.  For example, 
a first heater wire can be in contact with a first segment of the wick, and a 
second heater wire can be in contact with a second segment of the wick.  
Similarly, a first heater wire can be in contact with a first set of filaments, 
and a second heater wire can be in contact with a second set of filaments.  
Thus, the different heating wires can be used with a single wick or can be used 
with different wicks.  This can be beneficial to provide for controlled aerosol 
composition and delivery.  For example, a first set of filaments (e.g., a 
specific wick or a specific segment of a wick) can be adapted to transport a 
first aerosol precursor material and a second set of filaments (e.g., a 
specific wick or a specific segment of a wick) can be adapted to transport a 
second aerosol precursor material.  This can be accomplished, for example, by 
segmenting a single reservoir such that different aerosol precursor materials 
are stored in separate segments of the reservoir or by providing a plurality of 
separate reservoirs in fluid connection with different sets of filaments or 
different wicks.

element and the capillary body are intertwined with one another. See explanation of claim 1 above. 
3.  The aerosol-generating system according to claim 1, wherein the heating element is helical.  See Figures 7
4.  The aerosol generating system according to claim 1, wherein the capillary body is helical. See Figures 7
 
5.  The aerosol-generating system according to claim 1, further comprising a liquid storage portion 805 containing a liquid aerosol-forming substrate, wherein the capillary body 800 is in contact with the liquid aerosol-forming substrate. See Figures 8
 
6.  The aerosol-generating system according to claim 4, wherein the capillary body has two ends, and wherein the two ends of the capillary body are in contact with the liquid aerosol-forming substrate.  See Figure 10
7.  The aerosol-generating system according to claim 4, wherein the liquid aerosol-forming substrate contains nicotine. The aerosol precursor composition used in the disclosed smoking article further can comprise one or more flavors, medicaments, or other inhalable 
materials.  For example, liquid nicotine can be used.
8.  The aerosol-generating system according to claim 1, wherein the system 10 is an electrically heated smoking system. 
 
9.  The aerosol-generating system according to claim 1, wherein the capillary body 800 comprises a fibre comprising a plurality of strands. 


 
11.  The aerosol-generating system according to claim 9, wherein the capillary body further comprises one or more second fibres comprising a longitudinally extending core section but no transverse sections. See Figure 8

12.  The aerosol-generating system according to claim 1, comprising an airflow passage within the heating element and the capillary body. See Figure 7
 

13.  A method of manufacturing an aerosol-generating device, comprising: 
providing a capillary body;  twisting a plurality of wires together to form a 
heating element;  and winding the capillary body around the heating element. 
 
14.  The method according to claim 13, wherein the winding comprises winding 
the capillary body and the heating element together to intertwine the capillary 
body and the heating element.
13.  A method of manufacturing an aerosol-generating system 10, comprising: 
providing a capillary body 800 and a heating element 850;  and winding the capillary body around the heating element by winding the capillary body and the heating element together to intertwine the capillary body and the heating element.  See explanation of claim 1 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10512283. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass a narrower scope than the broad scope of the instant claims, the narrow scope being by limiting the device wherein the heating element and the capillary body are intertwined with one another, and wherein the plurality of turns of the heating element and the at least one strand of the capillary body together define a central airflow passage extending substantially parallel to the longitudinal axis of the heating element.  It has been held that the narrow scope anticipates the broad. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
tsc